Citation Nr: 1203394	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  06-21 800A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for diabetes insipidus, currently evaluated as 30 percent disabling. 

2.  Entitlement to an increased rating for recovered traumatic acute brain syndrome with psycho-physiological nervous system reaction, currently evaluated as 10 percent disabling. 

3.  Entitlement to a compensable rating for traumatic anterior pituitary hypofunction. 

4.  Entitlement to a compensable rating for recovered traumatic left arm paralysis due to brain trauma associated with acute brain syndrome with psycho-physiological nervous system reaction. 

5.  Entitlement to a compensable rating for recovered traumatic left leg paralysis due to brain trauma associated with acute brain syndrome with psycho-physiological nervous system reaction. 

6.  Entitlement to service connection for acquired psychological disability, to include major depressive disorder.

7.  Entitlement to service connection for diabetes mellitus type II, to include as due to diabetes insipidus.

8.  Entitlement to service connection for special monthly compensation (SMC) based on the need for aid and attendance or housebound status. 

9.  Entitlement to service connection for paralysis right radicular group.

10.  Entitlement to service connection for paralysis left radicular group.

11.  Entitlement to service connection for open sores left side.

12.  Entitlement to service connection for left arm and legs pain and swelling.
 
13.  Entitlement to service connection for hypertension.

14.  Entitlement to service connection for right lower extremity neuropathy, to include sciatic nerve.

15.  Entitlement to service connection for left lower extremity neuropathy, to include sciatic nerve.

16.  Entitlement to service connection for right eye visual field defect, to include diabetic retinopathy.

17.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from July 1958 to June 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in May 2005.  A statement of the case was issued in May 2006, and a substantive appeal was received in July 2006.  

Although a claimant may describe only one particular mental disorder in a service connection claim, the claim should not necessarily be limited to that disorder.  Rather, VA should consider the claim as a claim for any mental disability that may reasonably be encompassed by several factors including:  the claimant's description of the claim, the symptoms the claimant describes, and information the claimant submits or VA develops and obtains in connection with the claim.  The Court has indicated that a claimant does not file a claim to receive benefits only for a particular psychiatric diagnosis, but rather for the affliction his mental condition, however diagnosed, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the original issue of entitlement to service connection for depression has been redescribed as reflected on the first page of this decision. 


The claims dealing with diabetes mellitus type II, paralysis right radicular group, open sores left side, and right lower extremity neuropathy are addressed on the merits in the following decision.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Diabetes mellitus type II was not manifested during the Veteran's active duty service or for many years thereafter, nor is diabetes mellitus type II otherwise related to such service or to the Veteran's service-connected diabetes insipidus.

2.  Paralysis right radicular group was not manifested during the Veteran's active duty service or for many years thereafter, nor is paralysis right radicular group otherwise related to such service.

3.  Disability described as open sores left side was not manifested during the Veteran's active duty service or for many years thereafter, nor is such disability otherwise related to such service.

4.  Right lower extremity neuropathy (to include sciatic nerve) was not manifested during the Veteran's active duty service or for many years thereafter, nor is right lower extremity neuropathy (to include sciatic nerve) otherwise related to such service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus type II, was not incurred in or aggravated by service nor may it be presumed to have been incurred in or aggravated by service, nor is diabetes mellitus type II proximately due to or the result of the Veteran's service-connected diabetes insipidus.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 

2.  Paralysis right radicular group was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  Disability described as open sores left side was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

4.  Right lower extremity neuropathy was not incurred in or aggravated by service.   38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated in August 2004.  The notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  

While the notification did not advise the Veteran of the laws regarding degrees of disability or effective dates for any grant of service connection, no new disability rating or effective date for award of benefits will be assigned as the claims for service connection were denied.  Accordingly, any defect with respect to that aspect of the notice requirement is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).   

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  
  

Duty to Assist

VA has obtained service, VA and private treatment records; assisted the Veteran in obtaining evidence; and afforded the Veteran a VA examination in October 2004 (for diabetes mellitus).  A VA examination was not provided for the following disabilities: paralysis right radicular group, open sores left side, and right lower extremity neuropathy.  In disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Simply stated, the standards of McLendon are not met as to these issues as the evidence of records fails to indicate that paralysis right radicular group, open sores left side, and right lower extremity neuropathy first reported many years post service, had their onset in service or are otherwise related thereto.

All known and available records relevant to the issues addressed on the merits in the following decision  have been obtained and associated with the Veteran's claims file; and the Veteran and her representative have not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on claims addressed on the merits at this time.

Laws and Regulations

The issues before the Board involve claims of entitlement to service connection for diabetes mellitus type II, paralysis right radicular group, open sores left side and right lower extremity neuropathy (to include sciatic nerve).

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as diabetes mellitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is warranted for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The Court has also held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).   

Analysis

I.  Diabetes Mellitus

One of the issues before the Board is entitlement to service connection for diabetes mellitus type II, to include as due to diabetes insipidus.
 
The Board notes, however, that even though the Veteran is not seeking service connection on a direct basis for diabetes mellitus type II, all theories of entitlement--direct and secondary--must be considered.  See Hodge v. West, 155 F.3d 1356, 1362-1363 (Fed. Cir. 1998) (noting that Congress expects the VA "to fully and sympathetically develop the veteran's claim to its optimum before deciding it on the merits").       

For reasons hereinafter set forth, The Board finds that service connection on a direct basis is not warranted.

Service treatment records are silent for any complaints, treatments for or diagnoses of diabetes mellitus type II.  On a March 1962 report of medical examination for the Medical Board there were no indications of diabetes mellitus type II.  

While not determinative by itself, it is also significant that at an October 2004 VA examination, the Veteran stated that she was first told she had developed diabetes mellitus about 15 years ago, which would date the diagnosis to 1989, 27 years after service.  Consequently, the one year presumption of service incurrence is not for application.  This lengthy period without complaint or treatment after service also suggests that there has not been a continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

After interviewing and examining the Veteran, and after reviewing her claims file, the VA examiner in October 2004 found that the Veteran's diabetes mellitus type II parallels her weight gain and the development of her morbid obesity.  

The Board also notes that the Veteran had submitted a claim for other VA benefits based on other disabilities that was received in June 1962.  It was not until April 2004 when the Veteran's claim for diabetes mellitus type II was received.  This suggests that the Veteran did not believe she had diabetes mellitus type II related to her service or to her service-connected disability until many years after service as the Board believes it reasonable to assume that the Veteran would have included the aforementioned claim with her other earlier claims.  It is also significant that various medical reports associated with earlier claims for benefit did not include any complaints of diabetes mellitus type II.  

Service connection on a secondary basis is also not warranted for diabetes mellitus type II.  After interviewing and examining the Veteran, and after reviewing the Veteran's claims file, the VA examiner in October 2004 stated that diabetes insipidus does not result in diabetes mellitus type II, and that the development of diabetes mellitus type II is not physiologically related to the condition of diabetes insipidus.  As explained earlier in the report, although diabetes insipidus shares the term "diabetes" with diabetes mellitus, this more or less refers to the degree of polyuria and polydipsia that patients affected by diabetes insipidus experience and has nothing to do with sugar metabolism.

The Board notes that there are no other medical opinions of record regarding service connection on a direct and secondary basis for diabetes mellitus type II.

The Board acknowledges the Veteran's assertion that her diabetes mellitus type II is secondary to her diabetes insipidus.  While the Veteran is competent to testify as to the symptoms of diabetes mellitus type II, she is not competent to render a medical opinion regarding etiology as that requires medical knowledge.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

After thorough review of the evidence currently of record, the Board is led to the conclusion that there is not such a state of equipoise of the positive evidence with the negative evidence to permit a favorable determination in this case.  38 U.S.C.A. § 5107(b).  The weight of the evidence is against the Veteran's claim for entitlement to service connection for diabetes mellitus type II, to include as due to diabetes insipidus.

II.  Paralysis Right Radicular Group, Open Sores Left Side and Right Lower Extremity Neuropathy

Other issues before the Board involve claims of entitlement to service connection for paralysis right radicular group, open sores left side and right lower extremity neuropathy.

The Board notes that service treatment records are silent for any complaints, treatments for or diagnoses of paralysis right radicular group, left side open sores, and right lower extremity neuropathy.  A March 1962 report of medical examination for the Medical Board shows that clinical evaluation of the skin was normal.  While the upper and lower extremities were clinically evaluated as abnormal, only problems regarding the left leg were indicated.  There were no indications of left side open sores and right lower extremity neuropathy.  An April 1962 Medical Board report showed weakness of the left arm and leg, but were silent regarding the right arm and leg.  

While not determinative by itself, it is also significant that the first mention of an ulcer was in a VA treatment record from July 2008.  It was noted that she was having ulcers on her feet for over 3 years, which is 43 years after service.  While there is no evidence of paralysis right radicular group or right lower extremity neuropathy, the Board notes that the first treatment record regarding her right hand is a radiologic report from Michael A. Lepiano, M.D. February 1997, which is 35 years after service.  The first treatment record addressing pain in the right lower leg is reflected in a radiologic report from St. John's Regional Medical Center, dated in December 2004, which is 42 years after service.  This lengthy period without complaint or treatment after service also suggests that there has not been a continuity of symptomatology.  See Maxson, 230 F.3d 1330.  

Additionally, the Board notes that there is no competent medical evidence of record to show that paralysis right radicular group, open sores left side and right lower extremity neuropathy are directly related to service.  With no in-service complaints or treatment, and with reports of paralysis right radicular group, open sores left side and right lower extremity neuropathy many years after service, the Board finds that no additional development is necessary.  Thus, no VA examination will be provided regarding these issues.

Also, the Veteran had submitted claim for other VA benefits based on other disabilities that was received in June 1962.  It was not until April 2004 when the Veteran's claims for paralysis right radicular group, open sores left side and right lower extremity neuropathy were received.  This suggests that the Veteran did not believe she had paralysis right radicular group, open sores left side and right lower extremity neuropathy related to her service until many years after service as the Board believes it reasonable to assume that the Veteran would have included the aforementioned claims with her other earlier claims.  It is also significant that an August 1962 VA examination report associated with earlier claims for benefit did not include any complaints of paralysis right radicular group, open sores left side and right lower extremity neuropathy.  The examination shows that clinical evaluation of the skin was normal.  Although some of the examination findings related to her lower extremities, it was only for her left lower extremities, and not the right side.

After thorough review of the evidence currently of record, the Board is led to the conclusion that there is not such a state of equipoise of the positive evidence with the negative evidence to permit a favorable determination in this case.  38 U.S.C.A. § 5107(b).  The weight of the evidence is against the Veteran's claims of entitlement to service connection for paralysis right radicular group, open sores left side and right lower extremity neuropathy.


ORDER

Entitlement to service connection for diabetes mellitus type II, to include as due to diabetes insipidus is not warranted.  Entitlement to service connection for paralysis right radicular group is not warranted.  Entitlement to service connection for open sores left side is not warranted.  Entitlement to service connection for right lower extremity neuropathy is not warranted.  To this extent, the appeal is denied.


REMAND

The Veteran failed to appear for her March 2011 VA examination.  However, by letter dated in August 2011, her representative explained that at the time of her VA examination, the Veteran was residing at a VA nursing home.  Thus, the Board finds that the Veteran should be rescheduled for a VA examination for her increased ratings claims for diabetes insipitus, acute traumatic brain syndrome, traumatic hypofunction anterior pituitary, left arm paralysis due to brain trauma, and left leg paralysis due to brain trauma; and her service connection claim for acquired psychiatric disability.  The Board notes that in a statement received in April 2004, the Veteran asserted that her depression is due to her service connected diabetes insipidus.  Thus, the VA examination for her acquired psychiatric disability should address service connection on a direct and secondary basis.

A January 1961 service treatment record shows that the neuro clinic had sent a request to physical therapy to strengthen the Veteran's left leg.  An April 1962 service treatment record shows weakness of left arm and leg.  With in-service treatment and reports of current left leg and arm disabilities, the Board finds that a VA examination is warranted to determine whether service connection is warranted for paralysis left radicular group, left arm and leg pain and swelling, and left lower extremity neuropathy.

While the Veteran was afforded a VA examination in October 2004 for her hypertension, the VA medical examiner was instructed to render an opinion regarding secondary service connection and stated that the Veteran has essential hypertension.  However, the Board believes that VA opinion regarding direct service connection is warranted.  Here, the VA examiner did accept the Veteran's assertion of having hypertension in service.  With assertions of in-service diagnosis and a present disability, another VA examination this time addressing the Veteran's hypertension on a direct basis should be scheduled before the Board can proceed with appellate review.

Regarding the Veteran's service connection claim for right eye visual field defect, the Board notes that the presumption of soundness attaches only where there has been an induction examination during which the disability about which the veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

If a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  In that case section 1153 applies and the burden falls on the veteran to establish aggravation. See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed.Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.

Here, a pre-existing visual field defect was noted upon entering service.  A June 1958 entrance examination shows that clinical evaluation of the Veteran's eyes was abnormal.  Medical personnel found that she had corrective myopia.  Her distant vision was 20/200 on the right side.  Corrective vision was 20/20 bilaterally.  A summary of defects and diagnoses revealed correctible myopia and non-ulcerative blepharitis in both eyes.  The Board notes that with a preexisting disorder noted upon entrance into service, the Veteran's claim is for aggravation of the visual defect.

Regarding treatment for her right eye in service, an April 1960 optometrist consultation shows that she was treated for esophoria.  A March 1962 report of medical examination for the Medical Board shows that clinical evaluation of the Veteran's eyes was normal, but it was noted that she wore glasses for corrective vision.  Her distant vision was 20/200 on the right side.  Corrective vision was 20/20 bilaterally.   

When the Veteran was afforded a VA examination in October 2004, post service, the VA examiner concluded that her visual defect in the right eye seems consistent with the medical history of head trauma and pituitary dysfunction.  Overall, the VA examiner did not provide an opinion as to whether the Veteran's preexisting visual defect was aggravated in service.  Also, it appears to the Board that the Veteran's claim file was not reviewed at the time of the VA eye examination.  The Board believes that another VA examination is warranted to differentiate: (1) what current eye disability preexisted service and was aggravated by service, and (2) what eye disability was due to the head trauma and pituitary dysfunction.    

Furthermore, the VA examination should provide clarification whether the Veteran does have a current disability of diabetic retinopathy.  While a March 2003 VA comprehensive diabetic eye exam shows diabetes mellitus with nonproliferative diabetic retinopathy bilaterally, an October 2004 VA examination report reveals that the Veteran did not have diabetic retinopathy at the time of the VA examination.  
 
As the issues of SMC and TDIU are inextricably intertwined with the other issues being remanded, the RO should reconsider these issues after development and reconsideration of the aforementioned issues on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for an appropriate VA examination to ascertain the current severity of the Veteran's diabetes insipidus.  The claims file should be made available to the examiner for review.  All clinical and special test findings should be clearly reported, and pertinent findings should be reported to allow for application of the rating criteria for diabetes insipidus.  Episodes of dehydration requiring parenteral hydration should be reported.

2.  The Veteran should also be scheduled for an appropriate VA examination to ascertain the current severity of her acute traumatic brain syndrome. The claims file should be made available to the examiner for review.  All clinical and special test findings should be clearly reported, and pertinent findings should be reported to allow for application of the rating criteria for acute traumatic brain syndrome.  Congitive impairment, subjective symptoms, emotional/behavior dysfunction, and physical (including neurological) dysfunction should be reported. 

3.  The Veteran should be scheduled for an appropriate VA examination to ascertain the current severity of the Veteran's traumatic anterior pituitary hypofunction. The claims file should be made available to the examiner for review.  All clinical and special test findings should be clearly reported.  All major manifestations should be reported.

4.  The Veteran should be scheduled for an appropriate VA examination to ascertain the current severity of the Veteran's left arm paralysis.  The claims file should be made available to the examiner for review.  All clinical and special test findings should be clearly reported, and pertinent findings should be reported to allow for application of the rating criteria for left arm paralysis.  The VA examiner should determine whether there is complete or incomplete paralysis.  If there is incomplete paralysis, the VA examiner should determine whether it is mild, moderate or severe.  

5.  The Veteran should also be scheduled for an appropriate VA examination to ascertain the current severity of the Veteran's left leg paralysis.  The claims file should be made available to the examiner for review.  All clinical and special test findings should be clearly reported, and pertinent findings should be reported to allow for application of the rating criteria for left leg paralysis.  The VA examiner should determine whether there is complete or incomplete paralysis.  If there is incomplete paralysis, the VA examiner should determine whether it is mild, moderate, moderately severe, or severe with marked muscular atrophy.  

6.  The Veteran should be afforded an appropriate VA examination to determine the nature, extent and etiology of any current acquired psychiatric disability (to include major depressive disorder).  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a)  Is it at least as likely as not (a 50% or higher degree of probability) that the current acquired psychiatric disability is causally related to service?  

b)  Is it at least as likely as not (a 50% or higher degree of probability) that the current acquired psychiatric disability is proximately due to or caused by the Veteran's service-connected disabilities (including but not limited to the diabetes insipidus)?

c)  Is it at least as likely as not (a 50% or higher degree of probability) that the current acquired psychiatric disability has been aggravated by the Veteran's service-connected disabilities (including but not limited to the diabetes insipidus)?

A rationale should be provided.

7.  The Veteran should also be afforded an appropriate VA examination to determine the nature, extent and etiology of any current left arm and leg pain and swelling.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the current left arm and leg pain and swelling are causally related to service?  

A rationale should be provided.

8.  The Veteran should also be afforded an appropriate VA examination to determine the nature, extent and etiology of any current hypertension.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the current hypertension is causally related to service?  

A rationale should be provided.

9.  The Veteran should also be afforded an appropriate VA examination to determine the nature, extent and etiology of any current right eye visual defect, to include diabetic retinopathy.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a)  Is it at least as likely as not (a 50% or higher degree of probability) that there was an increase in severity of the Veteran's preexisting right eye visual defect during service beyond the natural progression of that preexisting disability? 

b)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has a right eye disability which did not preexist service but is causally related to service (i.e. automobile accident)? 

c)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has a right eye disability which did not preexist service that is proximately due to or caused by the Veteran's service-connected recovered traumatic acute brain syndrome and traumatic anterior pituitary hypofunction?

d)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has a right eye disability which did not preexist service that has been aggravated by the Veteran's service-connected recovered traumatic acute brain syndrome and traumatic anterior pituitary hypofunction?

A rationale should be provided, to include discussion of the October 2004 VA opinion.

10.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issues remaining on appeal, to include the TDIU and SMC issues.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


